Name: 93/612/EC: Commission Decision of 23 November 1993 amending the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural and forestry products are processed and marketed in Italy (with the exception of the following regions: Abruzzo, Basilicata, Calabria, Campania, Molise, Publia, Sardinia and Sicily) (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  EU finance;  marketing
 Date Published: 1993-11-27

 Avis juridique important|31993D061293/612/EC: Commission Decision of 23 November 1993 amending the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural and forestry products are processed and marketed in Italy (with the exception of the following regions: Abruzzo, Basilicata, Calabria, Campania, Molise, Publia, Sardinia and Sicily) (Only the Italian text is authentic) Official Journal L 293 , 27/11/1993 P. 0064 - 0065COMMISSION DECISION of 23 November 1993 amending the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural and forestry products are processed and marketed in Italy (with the exception of the following regions: Abruzzo, Basilicata, Calabria, Campania, Molise, Publia, Sardinia and Sicily) (Only the Italian text is authentic) (93/612/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (2) thereof, Having regard to Council Regulation (EEC) No 867/90 of 29 March 1990 on improving the processing and marketing conditions for forestry products (3), Whereas by Decision 92/85/EEC (4) the Commission approved the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural products are processed and marketed in Italy (with the exception of the regions of Abruzzo, Basilicata, Calabria, Campania, Molise, Puglia, Sardinia and Sicily); Whereas by Decision 93/190/EEC (5) the Commission approved the supplement to the Community support framework for Community structural assistance on the improvement of the conditions under which forestry products are processed and marketed in Italy (with the exception of the regions of Abruzzo, Basilicata, Calabria, Campania, Molise, Puglia, Sardinia and Sicily); Whereas on 10 May 1993 the Italian Government submitted to the Commission a request for an amendment of the sectoral breakdown of the financing plan; Whereas the request from the Italian authorities makes it necessary to review the breakdown of the financial arrangements envisaged for budgetary assistance from the Community; Whereas this amendment of the Community support framework has been established in agreement with the Member State concerned through the partnership defined in Article 4 of Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (6); Whereas all the amendments to the Community support framework are in conformity with Commission Decision 90/342/EEC of 7 June 1990 on the selection criteria to be adopted for investments for improving the processing and marketing conditions for agricultural and forestry products (7); Whereas the Commission is prepared to examine the possibility of the other Community lending instruments contributing to the financing of this Community support framework in accordance with the specific provisions governing them; Whereas, in accordance with Article 10 (2) of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (8), this Decision is to be sent as a declaration of intent to the Member State; Whereas, in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88 budgetary commitments relating to the contribution from the Structural Funds to the financing of the operations covered by the Community support framework will be made on the basis of subsequent Commission decisions approving the operations concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The Community support framework for Community structural assistance on the improvement of the conditions under which agricultural and forestry products are processed and marketed in Italy (with the exception of the regions of Abruzzo, Basilicata, Calabria, Campania, Molise, Puglia, Sardinia and Sicily) covering the period from 1 January 1991 to 31 December 1993 is hereby amended as follows: Article 2 (b) of Decisions 92/85/EEC and 93/190/EEC is replaced by the following: '(b) an indicative financing plan specifying, at constant 1991 prices, and indexed up to 1993, the total cost of the priorities adopted for joint action by the Community and the Member State concerned, ECU 403 486 969 for the whole period, and the financial arrangements envisaged for budgetary assistance from the Community, broken down as follows: "(Ecu) "" ID="1">1. Meat> ID="2">45 081 053"> ID="1">2. Milk and milk products> ID="2">9 923 864"> ID="1">3. Other livestock: beekeeping products> ID="2">67 000"> ID="1">4. Cereals: durum wheat> ID="2">788 886"> ID="1">5. Oilseeds: olive oil> ID="2">2 334 872"> ID="1">6. Protein plants> ID="2">0"> ID="1">7. Wine and alcohol> ID="2">16 239 673"> ID="1">8. Fruit and vegetables> ID="2">18 696 364"> ID="1">9. Flowers and plants> ID="2">3 037 900"> ID="1">10. Seeds> ID="2">426 000"> ID="1">11. Other plants: medicinal crops> ID="2">0"> ID="1">12. Other plants: cultivated mushrooms> ID="2">653 000"> ID="1">13. Multi-crop markets and distribution> ID="2">270 000"> ID="1">14. Animal feed> ID="2">2 223 000 "> ID="1">Subtotal > ID="2">99 678 612 "> ID="1">15. Forestry products> ID="2">5 228 000 "> ID="1">Total > ID="2">104 906 612"> The resultant national financing requirement, approximately ECU 100 871 742 for the public sector and ECU 197 708 615 for the private sector, may be partially covered by Community loans from the European Investment Bank and the other loan instruments.' Article 2 This declaration of intent is addressed to the Italian Republic.Done at Brussels, 23 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 91, 6. 4. 1990, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 91, 6. 4. 1990, p. 7. (4) OJ No L 31, 7. 2. 1992, p. 52. (5) OJ No L 82, 3. 4. 1993, p. 23. (6) OJ No L 185, 15. 7. 1988, p. 9. (7) OJ No L 163, 29. 6. 1990, p. 71. (8) OJ No L 374, 31. 12. 1988, p. 1.